Exhibit 99.3 Talisman Energy Inc. Consolidated Financial Ratio June 30, 2014 (unaudited) The following financial ratios are provided in connection with the Company’s shelf prospectuses filed with Canadian and US securities regulatory authorities and are based on the Company’s Consolidated Financial Statements that are prepared in accordance with International Financial Reporting Standards. The interest coverage ratio is for the 12-month period ended June 30, 2014. June 30, 2014 Interest coverage (times) Income1 1 Net income plus income taxes and interest expense, divided by the sum of interest expense and capitalized interest.
